UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Tom Kacorri,                                                                    5/24/2021

                                Plaintiff,
                                                           1:21-cv-01934 (SDA)
                    -against-
                                                           ORDER
 Turkish Airlines Inc.,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Following an Initial Pretrial Conference held with the parties on May 24, 2021, the Court

hereby ORDERS, as follows:

       1.       The last date to amend the Complaint shall be June 30, 2021.

       2.       Fact discovery shall be completed by November 30, 2021.

       3.       Expert discovery shall be completed by March 31, 2022.

       4.       The above deadlines may be extended for good cause shown.

       5.       If the parties wish to be referred to the Mediation Program, they shall submit a

request by joint letter no later than March 31, 2022.

SO ORDERED.

DATED:          New York, New York
                May 24, 2021

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
